McCALEB, Justice
(dissenting).
I do not think that the welfare of the ten year old girl is best served by permitting her father to remain as her custodian. The record, while failing to indicate any lack of moral fitness whatsoever on the part of the mother, does contain uncontroverted testimony to the effect that the father engaged in immoral practices while married to the mother which precipitated the separation and the subsequent divorce. In addition, after the father’s separation from his second wife, the child was temporarily placed by him in the home of his father (the child’s grandfather) wherein also resided a person who had been convicted as a user of marijuana.
At the present time, it appears that the father has not yet made a permanent home for the child but proposes to place her in the home of his brother-in-law and sister. Aside from other considerations, it does not appear to me that this periodic moving of the child is beneficial to her welfare. I believe that as the mother, who is ready, able and willing to care for the child, can provide her with a good home and reunite her with her younger sister, the child’s future happiness will be considerably enhanced by a change of custody. While it is true that the ruling of the trial judge is entitled to great weight in these matters, I do not feel that this Court should regard his conclusions as so unerring as to render them practically infallible.
I respectfully dissent.